             Case 1:19-cr-00602-RA Document 49 Filed 03/19/21 Page 1 of 2




                                                                              Respond to Fort Wright Office:
                                                                              809 Wright’s Summit Parkway
                                                                                                  Suite 120
                                                                               Fort Wright, Kentucky 41011



                                          Benjamin G. Dusing
                                             (859) 635-5000
                                          bdusing@bgdlaw.com


March 18, 2021




VIA CM-ECF

Honorable Ronnie Abrams
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:    United States v. Michael Hild, et al., No. 19-cr-602 (RA) – Request for Final Pretrial
       Conference be a Videoconference

Dear Judge Abrams:

        I am counsel for defendant Michael Hild in this matter. I write for the purpose of
requesting that our final pretrial conference, scheduled for April 8, 2021 at 3 p.m., be a
videoconference. Defense counsel has his office in Kentucky, and will be traveling to your
jurisdiction for the trial of this matter. Conducting the pretrial conference via videoconference
would allow the defense team proper time to comply with the Court’s Memorandum, dated
March 9, 2021, regarding entry into the courthouse under current COVID guidelines without
causing undue hardship in terms of its travel schedule. I have consulted with the attorneys for
the government, who agree this request is reasonable under the circumstances.

Sincerely,



Benjamin G. Dusing

cc:    All Counsel of Record
         Case 1:19-cr-00602-RA Document 49 Filed 03/19/21 Page 2 of 2

Honorable Ronnie Abrams
March 18, 2021
Page 2




SO ORDERED:

Dated:      New York, New York
            March 19, 2021               ______________________________
                                         RONNIE ABRAMS, U.S.D.J.
